Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 6/30/2022 have been considered.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from Samir Bhavsar on 8/10/2022.  
The Examiner’s amendments are as follows: 

(Currently Amended) A system comprising:
a server comprising:
a first hardware processor configured to:
receive, from a mobile device, location information that indicates a Global Positioning System (GPS) location of the mobile device; 
determine, based at least in part upon the location information, that the mobile device is entered into a geofence area associated with a physical location, wherein the geofence area is a virtual geographical boundary around the physical location; 
in response to determining that the mobile device is entered into the geofence area: 
enable inter-process communications among multiple devices comprising the server, the mobile device, [[and ]]a merchant device, and a validation terminal to cooperatively perform a particular task comprising processing a transaction; 
instruct the mobile device to perform one or more operations based at least in part upon the transaction, such that:
if it is determined that the transaction is valid, the mobile device is enabled to complete the transaction; and
if it is determined that the transaction is invalid, the mobile device is prevented from completing the transaction;
receive product information for a first product scanned by a mobile device, the mobile device associated with a user account;
in response to receiving the product information for the first product: 
transmit an identification of the user account to the merchant device; and
store the product information for the first product in a digital cart comprising product information for one or more products scanned by the mobile device;
receive a transaction request from the mobile device for the one or more products scanned by the mobile device;
in response to receiving the transaction request:
determine that the first product is associated with a validation requirement;
in response to determining that the first product is associated with the validation requirement:
transmit a validation request to the merchant device, the validation request associated with the validation requirement; and
receive, from the merchant device, an indication that the validation requirement is satisfied; and
in response to receiving the indication that the validation requirement is satisfied, process the transaction for the one or more products, based on the product information for the one or more products stored in the digital cart;[[ and]]
in response to processing the transaction, transmit, to the merchant device, an indication that the transaction is complete; and
in response to processing the transaction, generate a barcode and transmit the barcode to the mobile device;  
the merchant device, in signal communication with the server, the merchant device comprising:
a display;
a second hardware processor configured to:
receive, from the server, the identification of the user account;
display the identification of the user account on the display;
receive, from the server, the validation request;
in response to receiving the validation request:
determine that the validation requirement is satisfied; and
transmit the indication that the validation requirement is satisfied to the server;
receive, from the server, the indication that the transaction is complete; and
in response to receiving the indication that the transaction is complete, display the indication that the transaction is complete on the display;
the validation terminal located at a registered location and in signal communication with the server, the validation terminal comprising:
a barcode reader; and
a third hardware processor configured to:
detect that the barcode reader scanned the barcode; and 
in response to detecting that the barcode reader scanned the barcode, transmit to the merchant device, an indication that the transaction has been validated, wherein, in response to receiving the indication that the transaction has been validated, the merchant device is further configured to display the indication that the transaction has been validated.

(Original) The system of Claim 1, wherein:
the first processor is further configured to: 
receive product information for a second product scanned by the mobile device; 
in response to receiving the product information for the second product: 
store the product information for the second product in the digital cart; 
determine that the second product is associated with a second validation requirement; 
in response to receiving the transaction request and in response to determining that the second product is associated with the second validation requirement: 
transmit a second validation request to the merchant device; 
receive, from the merchant device, an indication that the second validation requirement is not satisfied; and 
in response to receiving the indication that the second validation requirement is not satisfied, remove the product information for the second product from the digital cart, prior to processing the transaction; and 
the second processor is further configured to: 
receive, from the server, the second validation request; and 
in response to receiving the second validation request: 
determine that the second validation requirement is not satisfied; and 
transmit the indication that the second validation requirement is not satisfied to the server.

3. (Original) The system of Claim 1, wherein the second hardware processor is further configured to, in response to receiving the validation request, display a notification of the validation request on the display. 

4. (Original) The system of Claim 1, wherein: 
the validation requirement comprises a requirement that an age of a user of the mobile device is above a threshold; and 
determining that the validation requirement is satisfied comprises: 
receiving age information for the user of the mobile device; and 
determining, based on the age information, that the age of the user of the mobile device is above the threshold. 

5. (Original) The system of Claim 1, where: 
the validation requirement comprises a requirement that the first product is available at the registered location; and 
determining that the validation requirement is satisfied comprises receiving an indication that the first product is available at the registered location. 

6. (Currently Amended) The system of Claim 1, wherein[[ a]] the second hardware processor is configured to: 
receive, from the server, the product information for the one or more products stored in the digital cart; and 
in response to receiving the product information for the one or more products stored in the digital cart, display the product information on the display.

7. (Canceled).  

8. (Currently Amended) A method comprises: 
receiving, from a mobile device, location information that indicates a Global Positioning System (GPS) location of the mobile device; 
determining, based at least in part upon the location information, that the mobile device is entered into a geofence area associated with a physical location, wherein the geofence area is a virtual geographical boundary around the physical location; 
in response to determining that the mobile device is entered into the geofence area: 
enabling inter-process communications among multiple devices comprising the server, the mobile device, [[and ]]a merchant device, and a validation terminal to cooperatively perform a particular task comprising processing a transaction; 
instructing the mobile device to perform one or more operations based at least in part upon the transaction, such that: 
if it is determined that the transaction is valid, the mobile device is enabled to complete the transaction; and 
if it is determined that the transaction is invalid, the mobile device is prevented from completing the transaction; 
receiving product information for a first product scanned by a mobile device, the mobile device associated with a user account; 
in response to receiving the product information for the first product: 
transmitting an identification of the user account to the merchant device; 
storing the product information for the first product in a digital cart comprising product information for one or more products scanned by the mobile device; 
receiving, by the merchant device, the identification of the user account; and 
displaying, by the merchant device, the identification of the user account on a display; 
receiving a transaction request from the mobile device for the one or more products scanned by the mobile device; 
in response to receiving the transaction request:
determining that the first product is associated with a validation requirement; 
in response to determining that the first product is associated with the validation requirement, transmitting a validation request to the merchant device, the validation request associated with the validation requirement; 
in response to transmitting the validation request to the merchant device: 
receiving, by the merchant device, the validation request; 
determining, by the merchant device, that the validation requirement is satisfied; and 
transmitting, by the merchant device, an indication that the validation requirement is satisfied; 
in response to transmitting, by the merchant device, the indication that the validation requirement is satisfied: 
receiving the indication that the validation requirement is satisfied; and 
processing the transaction for the one or more products, based on the product information for the one or more products stored in the digital cart; and 
in response to processing the transaction: 
transmitting, to the merchant device, an indication that the transaction is complete; 
receiving, by the merchant device, the indication that the transaction is complete; and 
in response to receiving the indication that the transaction is complete, displaying, by the merchant device, the indication that the transaction is complete on the display;
in response to processing the transaction: 
generating a barcode; and 
transmitting the barcode to the mobile device; 
detecting, by the validation terminal located at a registered location, that a barcode reader scanned the barcode; 
in response to detecting that the barcode reader scanned the barcode, transmitting, by the validation terminal to the merchant device, an indication that the transaction has been validated; and 
in response to receiving the indication that the transaction has been validated, displaying, by the merchant device, the indication that the transaction has been validated.

9. (Original) The method of Claim 8, further comprising: 
receiving product information for a second product scanned by the mobile device; 
in response to receiving the product information for the second product: 
storing the product information for the second product in the digital cart; 
determining that the second product is associated with a second validation requirement; 
in response to receiving the transaction request and in response to determining that the second product is associated with the second validation requirement, transmitting a second validation request to the merchant device; 
in response to transmitting the second validation request to the merchant device: 
receiving, by the merchant device, the second validation request; 
determining, by the merchant device, that the second validation requirement is not satisfied; and 
transmitting, by the merchant device, an indication that the second validation requirement is not satisfied; 
in response to transmitting, by the merchant device, the indication that the second validation requirement is not satisfied: 
receiving the indication that the second validation requirement is not satisfied; and 
removing the product information for the second product from the digital cart, prior to processing the transaction. 

10. (Original) The method of Claim 8, further comprising, in response to receiving, by the merchant device, the validation request, displaying, by the merchant device, a notification of the validation request on the display.

11. (Original) The method of Claim 8, wherein: 
the validation requirement comprises a requirement that an age of a user of the mobile device is above a threshold; and 
determining that the validation requirement is satisfied comprises: 
receiving age information for the user of the mobile device; and 
determining, based on the age information, that the age of the user of the mobile device is above the threshold. 

12. (Original) The method of Claim 8, where: 
the validation requirement comprises a requirement that the first product is available at the registered location; and 
determining that the validation requirement is satisfied comprises receiving an indication that the first product is available at the registered location. 

13. (Original) The method of Claim 8, further comprising: 
receiving, by the merchant device, the product information for the one or more products stored in the digital cart; and 
in response to receiving the product information for the one or more products stored in the digital cart, displaying, by the merchant device, the product information on the display.

14. (Canceled).  

15. (Currently Amended) A non-transitory computer-readable medium comprising instructions that are configured, when executed by a hardware processor, to: 
receive, from a mobile device, location information that indicates a Global Positioning System (GPS) location of the mobile device; 
determine, based at least in part upon the location information, that the mobile device is entered into a geofence area associated with a physical location, wherein the geofence area is a virtual geographical boundary around the physical location; 
in response to determining that the mobile device is entered into the geofence area: 
enable inter-process communications among multiple devices comprising the server, the mobile device,[[ and]] a merchant device, and a validation terminal to cooperatively perform a particular task comprising processing a transaction; 
instruct the mobile device to perform one or more operations based at least in part upon the transaction, such that: 
if it is determined that the transaction is valid, the mobile device is enabled to complete the transaction; and 
if it is determined that the transaction is invalid, the mobile device is prevented from completing the transaction; 
receive product information for a first product scanned by a mobile device, the mobile device associated with a user account; 
in response to receiving the product information for the first product: 
transmit an identification of the user account to the merchant device, wherein the merchant device is configured to: 
receive the identification of the user account; and 
display the identification of the user account on a display; and 
store the product information for the first product in a digital cart comprising product information for one or more products scanned by the mobile device; 
receive a transaction request from the mobile device for the one or more products scanned by the mobile device; 
in response to receiving the transaction request:  
determine that the first product is associated with a validation requirement; 
in response to determining that the first product is associated with the validation requirement: 
transmit a validation request to the merchant device, the validation request associated with the validation requirement, wherein the merchant device is further configured to: 
receive the validation request; and 
in response to receiving the validation request: 
determine that the validation requirement is satisfied; and 
transmit the indication that the validation requirement is satisfied; and 
receive, from the merchant device, an indication that the validation requirement is satisfied; and 
in response to receiving the indication that the validation requirement is satisfied, process the transaction for the one or more products, based on the product information for the one or more products stored in the digital cart; and 
in response to processing the transaction, transmit, to the merchant device, an indication that the transaction is complete, wherein the merchant device is further configured to: 
receive the indication that the transaction is complete; and 
in response to receiving the indication that the transaction is complete, display the indication that the transaction is complete on the display;
in response to processing the transaction: 
generating a barcode; and 
transmitting the barcode to the mobile device; 
detecting, by the validation terminal located at a registered location, that a barcode reader scanned the barcode; 
in response to detecting that the barcode reader scanned the barcode, transmitting, by the validation terminal to the merchant device, an indication that the transaction has been validated; and 
in response to receiving the indication that the transaction has been validated, displaying, by the merchant device, the indication that the transaction has been validated.

16. (Original) The non-transitory computer-readable medium of Claim 15, wherein the first instructions are further configured, when executed by the first hardware processor, to: 
receive product information for a second product scanned by the mobile device; 
in response to receiving the product information for the second product: 
store the product information for the second product in the digital cart; 
determine that the second product is associated with a second validation requirement; 
in response to receiving the transaction request and in response to determining that the second product is associated with the second validation requirement: 
transmit a second validation request to the merchant device, wherein the merchant device is further configured to: 
receive the second validation request; and 
in response to receiving the second validation request: 
determine that the second validation requirement is not satisfied; and 
transmit the indication that the second validation requirement is not satisfied; 
receive, from the merchant device, an indication that the second validation requirement is not satisfied; and 
in response to receiving the indication that the second validation requirement is not satisfied, remove the product information for the second product from the digital cart, prior to processing the transaction. 

17. (Original) The non-transitory computer-readable medium of Claim 15, wherein the merchant device is further configured to, in response to receiving the validation request, display a notification of the validation request on the display.

18. (Original) The non-transitory computer-readable medium of Claim 15, wherein: 
the validation requirement comprises a requirement that an age of a user of the mobile device is above a threshold; and 
determining that the validation requirement is satisfied comprises: 
receiving age information for the user of the mobile device; and 
determining, based on the age information, that the age of the user of the mobile device is above the threshold. 

19. (Original) The non-transitory computer-readable medium of Claim 15, where: 
the validation requirement comprises a requirement that the first product is available at the registered location; and 
determining that the validation requirement is satisfied comprises receiving an indication that the first product is available at the registered location. 

20. (Original) The non-transitory computer-readable medium of Claim 15, wherein the merchant device is further configured to: 
receive the product information for the one or more products stored in the digital cart; and 
in response to receiving the product information for the one or more products stored in the digital cart, display the product information on the display.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Khan (U.S. Patent Application Publication No. 20130325718) teaches an invention to in-store mobile payments comprising interactions between a merchant device, a consumer’s mobile device, and a payment server.  Khan further teaches the mobile device scanning product information and associating the mobile device with a user account for facilitating payments.  Additionally, Khan teaches a user checking out virtually and the payment system verifying the user’s purchase via a PIN representative of user account information.  
Haibara (U.S. Patent Application Publication No. 20110210168) teaches an in-store checkout system associated with validation requirements for certain products.  Specifically, Haibara teaches self-checkout terminals monitored by a supervisory terminal for validating products associated with age requirements for purchase.  Additionally, Haibara teaches processing transactions for items stored in a digital cart (i.e. a list on the self-checkout terminal) after the validation requirement has been satisfied.  
Ryner et al. (U.S. Patent Application Publication No. 20190050921) teach an invention directed to validating the identification of a user for purchase of age-restricted items.  Specifically, Ryner et al. teach detecting that an age-restricted item has been selected for purchase by a user and requiring the submission of an instrument to verify the age requirement.  Additionally, Ryner et al. teach the merchant display displaying user account identification information and receiving validation request data from an associated server.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1, 8, and 15 with Examiner’s Amendments.  Accordingly, Claims 1, 8, and 15 with Examiner’s Amendments are allowable over the prior art.  Claims 2-6, 9-13, and 16-20 depend on Claims 1, 8, and 15, respectively, and are therefore also in condition for allowance.  
Examiner also amended Claim 6 via Examiner’s Amendments to address typographical errors only and not to further limit the claim language.  
Examiner further notes that any conditional language in the method claims receive patentable weight due to the nature of the claimed mobile computing device performing method steps.  That is, the conditional limitations are instructions in the consumer application of the mobile computing device such that the mobile computing device of the method claim must contain the instructions for performing all conditional operations.  MPEP 2111.  
	Examiner further stated in the interview that the eligibility rejection is to be withdrawn in view of Applicant’s Amendments.  Specifically, the elements of the claims meaningfully limit the abstract idea of facilitating consumer transactions such that the claims as a whole are more than a drafting effort to monopolize the judicial exception.  84 Fed. Reg. 50, 55.  Accordingly, the claims are patent eligible.   
In view of the foregoing, Examiner submits that the claims with Examiner’s Amendments above are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627